Citation Nr: 0617885	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-11 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1967 to 
September 1970.  This matter initially came to the Board of 
Veterans' Appeals (Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The Board Remanded the 
claim in July 2005.  The claim returns again for appellate 
review following additional development.

In February 2005, the veteran testified from the RO at a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.


FINDINGS OF FACT

1.  Although the veteran sustained an injury in service which 
resulted in pain in the cervical spine area in January 1968, 
the veteran's service medical records are devoid of evidence 
of further treatment of cervical spine pain during the 
remainder of the veteran's service.

2.  The medical opinion of record establishes that it would 
be speculative to link the veteran's January 1968 injury with 
pain in the area of the cervical spine, since the post-
service clinical records are devoid of evidence of medical 
treatment of the cervical spine until February 1988, when 
nearly 20 years had elapsed following the veteran's service 
discharge in September 1970.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for his current arthritis of the cervical spine.  

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the veteran's request to reopen the claim for 
service connection for a cervical spine disorder was received 
in April 2003.  The veteran was advised of the provisions of 
the VCAA, as applicable to a claim for service connection, in 
a May 2003 letter and in a February 2004 statement of the 
case (SOC).  

Following the July 2005 Board Remand, the Appeals Management 
Center (AMC) issued a July 2005 letter which advised the 
veteran of the enactment of the VCAA and of the provisions of 
that act.  The AMC advised the veteran of the criteria for 
establishing entitlement to service connection, advised the 
veteran of VA's responsibility to obtain records and assist 
the veteran in the development of the claim, advised the 
veteran of his responsibility to submit and identify 
evidence, and advised the veteran to "submit any additional 
evidence" to substantiate his claim.  

The Board finds that the July 2005 notice advised the veteran 
of each element of notice described in Pelegrini.  The claim 
was thereafter readjudicated, so the notice provided in the 
July 2005 letter meets the requirements set forth in Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The veteran was afforded VA examination.  Lengthy VA clinical 
records were obtained.  The claim has been Remanded by the 
Board in July 2005, and that remand clearly advised the 
veteran of the evidence needed to substantiate his claim, as 
have the rating decision, statement of the case, and 
supplemental statements of the case issued as part of this 
appeal, in addition to several letters issued in VA's 
continuing attempts to comply with the VCAA.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  The Board finds that, if there is 
any defect in the notice or timing of the notice to the 
veteran of the provisions of the VCAA, that defect has not 
resulted in any prejudice to the veteran, who has, at this 
point, had more than 8 years since the claim was initially 
submitted in 1997 to present evidence and argument to support 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of service connection, those notices do 
provide notice regarding development of the evidence 
throughout the appeal period.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, any error in failing to 
notify the veteran regarding effective dates is harmless, 
since his claim has been denied.  With respect to claims that 
are denied, the issue of an effective date is moot.

Law and regulations governing a claim for service connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110.  In order for a claim to be granted, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus between the in service injury or 
disease and the current disability (established by medical 
evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Arthritis 
is considered a chronic disorder for which service connection 
may be granted if diagnosed within the one-year presumptive 
period allowed.

Facts and analysis

The veteran is seeking service connection for a cervical 
spine disorder, which he contends is a result of an injury in 
service.  The veteran's service medical records show that in 
early January 1968 he fell on a footlocker and sought 
treatment at a dispensary the following day.  He complained 
of cervical spine pain.  Treatment included medication, a 
heating pad, and light duty for 48 hours.  The veteran 
returned to the dispensary the following day and reported 
that his symptoms were worse.  He complained of pain in the 
cervical spine.  He reported that he felt almost paralyzed in 
his left upper extremity at the time of the accident, but 
currently had no numbness or paresthesia.  Radiologic 
examination of the cervical spine and dorsal spine were 
negative.  The veteran returned to the dispensary in late 
January 1968 still complaining of pain in the cervical area.  
The examination was negative, and Darvon was prescribed.  
This evidence is favorable to the veteran, since it 
establishes that he incurred an injury in service.  

The service medical records are devoid of any subsequent 
mention of complaints or findings concerning the veteran's 
cervical spine during in the remainder of his service.  The 
report of service separation examination, conducted in August 
1970, discloses no findings of abnormality or notation of 
complaints of back pain in the history completed by the 
provider.  This evidence is unfavorable to the veteran's 
claim, since there is no evidence of continuing cervical pain 
or assignment of a diagnosis of a cervical disorder during 
the veteran's service.  This evidence supports a finding that 
the veteran's cervical spine pain in January 1968 was acute 
and transitory and resolved prior to the veteran's September 
1970 service discharge.

In 1988, the veteran sought service connection for a back 
disorder.  In that application for benefits, the veteran 
indicated that he received VA treatment for the back disorder 
beginning in 1988.  This evidence contradicts the veteran's 
later testimony.  

VA radiologic examinations conducted in February 1988, nearly 
20 years following the veteran's service discharge in 1970, 
disclose minimal degenerative disease of the cervical spine.  
This evidence is favorable to the veteran's claim, in that it 
establishes that he has the claimed disorder.  This evidence 
is also unfavorable to the veteran's claim, since the 
February 1988 treatment records disclose no notation that the 
veteran provided a history of onset of cervical pain in 
service or of post-service treatment of a neck disorder prior 
to 1988.

On VA examination conducted in October 1990, the veteran 
complained of pain in the cervical spine since service, and 
reported having received VA treatment beginning in 1988.  
This evidence is favorable to the veteran's claim, in that it 
supports his statements that he has had chronic and 
continuous neck pain since service, but is unfavorable to the 
claim in that it contradicts the veteran's later statements 
that he was treated for a neck disorder prior to 1988.

November 1992 VA outpatient treatment notes reflect that the 
veteran sought treatment for neck pain.  The veteran reported 
that neck pain was continuous beginning with a fall in 
service, and reported that the pain increased after a fall 
the veteran sustained about 10 years prior to the date of 
treatment during his work as a roofer.  This evidence 
supports the veteran's statements that he had continued neck 
pain following service, but is unfavorable to the veteran's 
claim in that the veteran provided no history of treatment of 
neck pain until 1988 and provided a history of post-service 
intercurrent injury.  

In a July 2003 statement, the veteran indicated that he had 
received VA treatment for his neck beginning in 1972.  In 
September 2003, the veteran's VA clinical records from 
January 1, 1972 were requested.  Records beginning in 
February 1988 were obtained.  

At his February 2005 videoconference hearing before the 
Board, the veteran testified that, following service, he 
first sought treatment for his neck pain from the VA Medical 
Center (VAMC) in Oklahoma City, Oklahoma, in 1971 or 1972.  
At the hearing, he testified that he was certain the 
treatment was in 1971 and he recalled that he was given a 
neck brace and medications, including a muscle relaxer and 
Codeine for pain.  Following the Board's July 2005 Remand, an 
attempt was made to obtain records for the veteran dated in 
1971 or 1972 from the Oklahoma City VAMC.  However, by a 
response dated in October 2005, the Oklahoma City VAMC 
indicated that the search for records for the veteran from 
January 1, 1971, to December 31, 1972, located no records for 
the veteran during that time period.  This evidence is 
unfavorable to the veteran's claim, since no records 
supporting the veteran's claim have been located.

On VA examination conducted in December 2005, the examiner 
confirmed that the veteran had a cervical spine disorder, and 
assigned a diagnosis of cervical stenosis with a history of 
degenerative joint disease of the cervical spine.  The 
examiner noted in-service clinical records were devoid of 
evidence of further treatment of the cervical spine after the 
initial symptoms resolved in 1968.  The examiner noted that 
there was no post-service clinical evidence of treatment for 
a cervical spine disorder until 1988.  The examiner provided 
an opinion that it would require resort to speculation to 
determine that there was an etiologic link between the 
January 1968 injury in service and a current cervical spine 
disorder, given the available evidence.  This evidence is 
unfavorable to the veteran's claim, since the record is 
devoid of medical opinion linking the veteran's in-service 
injury to a current disability.  

The governing statute requires medical evidence of a link 
between military service and a current disability in order to 
meet the criteria for service connection.  Epps, supra; 
Caluza, supra.  Because the examiner has opined that it would 
be speculative to link a current neck disorder to the 
veteran's in-service injury, the nexus requirement has not 
been satisfied, and the veteran does not meet the criteria 
for service connection.

In December 2005, lay statements were received from M.A., an 
acquaintance who indicated that she had taken the veteran to 
the VA Hospital in Muskogee for treatment of neck pain in the 
early 1970s.  A.S., another acquaintance, also indicated that 
she had driven the veteran to VA facilities for treatment of 
neck pain in the 1970s and 1980s.  Another acquaintance, 
R.C., provided similar information in his statement.  This 
evidence is slightly favorable to the veteran's claim, since 
these statements support the veteran's testimony that he 
sought VA treatment prior to 1988.  

However, these lay statements are not competent medical 
evidence to establish a nexus between the veteran's in-
service injury and a current disability.  These lay 
statements are not competent to establish that the disorder 
for which the veteran sought treatment prior to 1988 is the 
same disorder he currently has or is the disorder for which 
he is seeking service connection.  The lay statements are 
competent evidence that the veteran sought medical treatment 
for some disorder prior to 1988, but do not establish what 
disorder the veteran was treated for or what diagnosis was 
assigned prior to 1988.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Grottveit v. Brown, 5 Vet. App. 91 (1993) (lay 
witnesses are competent to testify as to factual matters, but 
issues involving medical causation or diagnosis require 
competent medical evidence).  

After considering the weight and persuasive value of the 
favorable evidence in comparison to the weight and persuasive 
value of the evidence unfavorable to the veteran, the Board 
concludes that the evidence unfavorable to the claim 
outweighs the favorable evidence.  The preponderance of the 
evidence is against the claim.  

Since the evidence preponderates against the claim, the 
evidence is not in equipoise, and the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable result for the 
veteran.  The claim of entitlement to service connection for 
a cervical spine disorder must be denied.


ORDER

The appeal for service connection for a cervical spine 
disorder is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


